UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-29219 VIKING ENERGY GROUP, INC. (Formerly Viking Investments Group, Inc.)(Exact name of registrant as specified in its charter) Nevada 98-0199508 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1330 Avenue of the Americas, Suite 23 A
